BROWN, Justice.
The plaintiff in this declaratory-judgment action, Hughes Beverage Company, Inc., petitioned, pursuant to Rule 5, Ala. R.App. P., for permission to appeal from *1088the denial of its motion for a summary judgment. This Court exercised its discretion and granted Hughes Beverage Company permission to appeal. However, after thoroughly reviewing the record and the arguments presented by the parties, we conclude that the permission to appeal under Rule 5, Ala. R.App. P., was improvidently granted, and we dismiss the appeal. State v. Bassett, 364 So.2d 1175 (Ala.1978).
APPEAL DISMISSED.
MOORE, C.J., and HOUSTON, SEE, LYONS, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.